Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. James Schroeder, on June 9, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 2 and 4-7 have been amended as shown below.  Claims 8-12 have been canceled as shown below.  Claim 13 has been added as shown below.  Claim 3 remains as shown in the claim set filed on May 21, 2021.  

1.  (currently amended) A therapeutically enhanced probiotic organism comprising:  
A bacterial chassis genetically reengineered to bind to the heparan sulfate proteoglycan (HSPG) on a cancer cell surface and reengineered to secrete myrosinase for the conversion of dietary-glucosinolate to sulforaphane.   

2.  (currently amended) The therapeutically enhanced probiotic organism of claim 1 wherein the bacterial chassis is Escherichia coli 

4.  (currently amended) The therapeutically enhanced probiotic organism of claim 3 wherein said therapeutically enhanced probiotic organism contains a genetic sequence[[s]] for Myrosinase II secretion that is the polynucleotide of 
a genetic sequence[[s]] for Myrosinase II secretion that has at least 80% sequence identity to the polynucleotide of  

6.  (currently amended) The therapeutically enhanced probiotic organism of claim 2 wherein said therapeutically enhanced probiotic organism contains a genetic sequence[[s]] for Histone-like protein A (Hlp-A), wherein the probiotic organism expresses Hlp-A, and wherein the Hlp-A binds to HSPG on the surface of cancer cells 

7.  (currently amended) The therapeutically enhanced probiotic organism of claim 6 [[2]] wherein 
the genetic sequence for the Hlp-A has at least 80% sequence identity to the polynucleotide of 


8 – 12.  (canceled) 

13.  (new) A method of treating colorectal cancer in a subject in need thereof, by administering to the subject (i) a therapeutically effective amount of the probiotic organism of claim 1 and (ii) a therapeutically effective amount of cruciferous vegetables comprising glucosinolate.  

	The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite clear and definite claim language.  Knelson et al. (“Heparan sulfate signaling in cancer,” Cell Press 39(6):277-288, 2014) disclose that cancer cells, including colon cancer cells, express a variety of heparan sulfate proteoglycans (HSPGs), including syndecans, on their surfaces and that these HSPGs have different roles in different cancers.  These roles include cancer cell proliferation and metastasis.  See pp. 277, 278 and 282.  Nastruzzi et al. (“In vitro antiproliferative activity of isothiocyanates and nitriles generated 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-05-28